         Case 4:20-cv-00780-MWB Document 78 Filed 06/25/20 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTINE LAVORE,                                             No. 4:20-CV-00780

                Plaintiff,                                    (Judge Brann)

        v.

BOSTON SCIENTIFIC CORP.,

                Defendant.

                                MEMORANDUM OPINION

                                          JUNE 25, 2020

I.      BACKGROUND

        This case used to be part of Multi District Litigation No. 2326: the Boston

Scientific Corp. Products Liability Litigation. After Plaintiff Christine Lavore’s

individual case neared conclusion, the Honorable Joseph R. Goodwin, United

States District Judge for the Southern District of West Virginia, transferred

Lavore’s case here “[f]or the convenience of the parties and in order to promote

[its] final resolution.”1

        Part of the “final resolution” is Boston Scientific Corporation’s ripe Motion

for Summary Judgment.2 Boston Scientific requests summary judgment on

Lavore’s claims for strict liability (Counts II-IV),3 breach of express warranty


1
     Doc. 55 at 1. This case’s original docket number is 2:13-cv-21153. See Doc. 55 Ex. A.
2
     Doc. 50.
3
     Lavore brings separate strict liability claims under theories of design defect (Count II),
     manufacturing defect (Count III), and failure to warn (Count IV).
          Case 4:20-cv-00780-MWB Document 78 Filed 06/25/20 Page 2 of 11




(Count V), breach of implied warranty (Count VI), and fraudulent concealment

(Count VIII).4

         Lavore does not contest Boston Scientific’s request for summary judgment

on Counts III, V, VI, and VIII.5 But a “district court must conduct a merits

analysis of the moving party’s motion even in the absence of opposition.”6

Therefore, the Court considers and discusses below all the areas in which Boston

Scientific seeks summary judgment.

         The Court grants Boston Scientific’s motion in part and denies it in part.

II.      DISCUSSION

         A.      Standard of Review

         I begin my analysis with the standard of review which undergirds summary

judgment. “One of the principal purposes of the summary judgment rule is to

isolate and dispose of factually unsupported claims or defenses, and we think it

should be interpreted in a way that allows it to accomplish this purpose.”7

Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”8 “Facts that could alter the outcome are ‘material facts,’ and

4
      Doc. 50 at 1. All Count references are to Plaintiffs’ Master Complaint, which is docketed in
      this case at Doc. 56-4.
5
      Doc. 52 at 1-2.
6
      Good-O Beverage, Inc. v. Lion Brewing Co., No. 3:09-CV-800, 2010 WL 11678256, at *1
      (M.D. Pa. Nov. 17, 2010), adhered to on reconsideration, No. 3:09-CV-800, 2010 WL
      11678257 (M.D. Pa. Dec. 8, 2010)
7
      Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).
8
      Fed. R. Civ. P. 56(a).
                                                 -2-
         Case 4:20-cv-00780-MWB Document 78 Filed 06/25/20 Page 3 of 11




disputes are ‘genuine’ if evidence exists from which a rational person could

conclude that the position of the person with the burden of proof on the disputed

issue is correct.”9 “A defendant meets this standard when there is an absence of

evidence that rationally supports the plaintiff’s case.”10 “A plaintiff, on the other

hand, must point to admissible evidence that would be sufficient to show all

elements of a prima facie case under applicable substantive law.”11

        “The inquiry involved in a ruling on a motion for summary judgment or for

a directed verdict necessarily implicates the substantive evidentiary standard of

proof that would apply at the trial on the merits.”12 Thus, “if the defendant in a

run-of-the-mill civil case moves for summary judgment or for a directed verdict

based on the lack of proof of a material fact, the judge must ask himself not

whether he thinks the evidence unmistakably favors one side or the other but

whether a fair-minded jury could return a verdict for the plaintiff on the evidence

presented.”13 “The mere existence of a scintilla of evidence in support of the

plaintiff’s position will be insufficient; there must be evidence on which the jury

could reasonably find for the plaintiff.”14 “The judge’s inquiry, therefore,

unavoidably asks . . . ‘whether there is [evidence] upon which a jury can properly


9
     Clark v. Modern Grp. Ltd., 9 F.3d 321, 326 (3d Cir. 1993) (Hutchinson, J.) (citing Anderson
     v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) and Celotex, 477 U.S. at 322).
10
     Clark, 9 F.3d at 326.
11
     Id.
12
     Liberty Lobby, Inc., 477 U.S. at 252.
13
     Id.
14
     Id.
                                                -3-
         Case 4:20-cv-00780-MWB Document 78 Filed 06/25/20 Page 4 of 11




proceed to find a verdict for the party producing it, upon whom the onus of proof is

imposed.’”15 The evidentiary record at trial, by rule, will typically never surpass

that which was compiled during the course of discovery.

        “A party seeking summary judgment always bears the initial responsibility

of informing the district court of the basis for its motion, and identifying those

portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.”16 “Regardless of whether the moving

party accompanies its summary judgment motion with affidavits, the motion may,

and should, be granted so long as whatever is before the district court demonstrates

that the standard for the entry of summary judgment, as set forth in Rule 56(c), is

satisfied.”17

        Where the movant properly supports his motion, the nonmoving party, to

avoid summary judgment, must answer by setting forth “genuine factual issues that

properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party.”18 For movants and nonmovants alike, the

assertion “that a fact cannot be or is genuinely disputed” must be supported by:

(i) ”citing to particular parts of materials in the record” that go beyond “mere

allegations”; (ii) ”showing that the materials cited do not establish the absence or

15
     Id. (quoting Schuylkill & Dauphin Imp. Co. v. Munson, 81 U.S. 442, 447 (1871)).
16
     Celotex, 477 U.S. at 323 (internal quotations omitted).
17
     Id.
18
     Liberty Lobby, 477 U.S. at 250.
                                                -4-
         Case 4:20-cv-00780-MWB Document 78 Filed 06/25/20 Page 5 of 11




presence of a genuine dispute”; or (iii) “showing . . . that an adverse party cannot

produce admissible evidence to support the fact.”19

        “When opposing summary judgment, the non-movant may not rest upon

mere allegations, but rather must ‘identify those facts of record which would

contradict the facts identified by the movant.’”20 Moreover, “if a party fails to

properly support an assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . . consider the fact

undisputed for purposes of the motion.”21 On a motion for summary judgment,

“the court need consider only the cited materials, but it may consider other

materials in the record.”22

        Finally, “at the summary judgment stage the judge’s function is not himself

to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.”23 “There is no issue for trial unless there

is sufficient evidence favoring the nonmoving party for a jury to return a verdict

for that party.”24 “If the evidence is merely colorable . . . or is not significantly

probative, summary judgment may be granted.”25



19
     Fed. R. Civ. P. 56(c)(1).
20
     Port Auth. of N.Y. and N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 233 (3d Cir. 2003) (Weis,
     J.).
21
     Fed. R. Civ. P. 56(e)(2).
22
     Fed. R. Civ. P. 56(c)(3).
23
     Liberty Lobby, 477 U.S. at 249.
24
     Id.
25
     Id. at 249-50 (internal citations omitted).
                                                -5-
         Case 4:20-cv-00780-MWB Document 78 Filed 06/25/20 Page 6 of 11




        B.      Undisputed Facts

        With that standard outlining the Court’s framework for review, I now turn to

the undisputed facts of this matter.

        Lavore is a citizen and resident of New York State.26 On January 11, 2013,

Lavore underwent an Obtryx Transobturator Mid-Urethral Sling System

(“Obtryx”) procedure performed by Dr. Lee Herbst at the Robert Packer Hospital

in Sayre, Bradford County, Pennsylvania.27 The Obtryx was implanted to treat

Lavore’s stress urinary incontinence.28

        In 2004, the Food and Drug Administration had cleared Boston Scientific to

market the Obtryx device as described in Boston Scientific’s Section 510(k)

premarket notification.29 The Obtryx is a medical device implanted during surgery

by a physician and is available by prescription only.30

        Lavore has alleged that, due to the implantation of the Obtryx, she has

suffered chronic leg pain, nerve damage, groin pain, bladder bleeds, muscle

spasms, removal surgeries, inability to walk, and painful intercourse.31 Lavore

directly filed this product liability action against Boston Scientific in Multi District

Litigation No. 2326 on July 29, 2013.32 Lavore asserts claims for negligence, strict


26
     Doc. 50, Statement of Facts at ¶ 1.
27
     Doc. 50, Statement of Facts at ¶ 2.
28
     Doc. 50, Statement of Facts at ¶ 3.
29
     Doc. 50-3.
30
     Doc. 50, Statement of Facts at ¶ 5.
31
     Doc. 50, Statement of Facts at ¶ 6.
32
     Doc. 50, Statement of Facts at ¶ 7.
                                           -6-
         Case 4:20-cv-00780-MWB Document 78 Filed 06/25/20 Page 7 of 11




liability (under theories of design defect, manufacturing defect, and failure to

warn), breach of express warranty, breach of implied warranty, and fraudulent

concealment.33

        C.     Lavore’s Strict Liability Claims

        Federal district courts in Pennsylvania differ on whether to bar strict liability

claims as a categorical matter of law when plaintiffs assert these claims against

producers of prescription medical devices.34 Though this is a difficult decision,35 I

find the Honorable Gerald J. Pappert’s reasoning in a recent decision, Ebert v. C.R.

Bard, Inc., No. CV 12-01253, 2020 WL 2332060, at *9-*10 (E.D. Pa. May 11,

2020), quite persuasive. I adopt Judge Pappert’s reasoning here.

        In short: first, the 2006 Pennsylvania Superior Court decision Creazzo v.

Medtronic, Inc.,36 which district courts often rely on to predict a categorical ban, is

“supported by scant reasoning and in the fourteen years since Creazzo, the

Pennsylvania Supreme Court has not relied on it.”37 This makes Creazzo, in this

Court’s eyes, not very persuasive. Second, two 2014 Pennsylvania Supreme Court

decisions,38 “taken together, undermine Creazzo’s persuasive force and suggest


33
     Doc. 50, Statement of Facts at ¶ 8.
34
     The Honorable Jeffrey L. Schmehl discusses the two different stances in a somewhat recent
     decision, Wilson v. Synthes USA Prod., LLC, 116 F. Supp. 3d 463, 466 (E.D. Pa. 2015).
35
     The Pennsylvania Supreme Court has not provided express guidance on this issue.
36
     903 A.2d 24 (Pa. Super. Ct. 2006).
37
     Ebert v. C.R. Bard, Inc., No. CV 12-01253, 2020 WL 2332060, at *10 (E.D. Pa. May 11,
     2020).
38
     See Tincher v. Omega Flex, Inc., 104 A.3d 328, 396 (Pa. 2014); Lance v. Wyeth, 85 A.3d
     434, 454 (Pa. 2014).
                                              -7-
         Case 4:20-cv-00780-MWB Document 78 Filed 06/25/20 Page 8 of 11




that the Pennsylvania Supreme Court would not apply comment k [of the

Restatement (Second) of Torts] to categorically exempt all prescription medical

devices from strict liability claims.”39 Based on the above, this Court “predicts that

the Pennsylvania Supreme Court would not categorically [bar strict liability claims

against] all prescription medical device manufacturers. Rather, the Court predicts

that Pennsylvania’s highest court would instead analyze [strict liability’s]

applicability to prescription medical devices on a case-by-case basis, determined

largely by each case’s developed factual record and the individual characteristics

of the medical device at issue.”40

        Here, based on the evidence before the Court, I cannot conclude that the

Obtryx device is an “unavoidably unsafe product,” such that the Pennsylvania

Supreme Court would apply comment k of the Restatement (Second) of Torts to

the Obtryx and therefore shield Boston Scientific from Lavore’s strict liability

claims. As one example, the Food and Drug Administration certified the Obtryx

device as regulatory “class II (Special Controls).”41 Federal statute provides that

for this class of device, “there is sufficient information to establish special controls

to provide” “reasonable assurance of the safety and effectiveness of the device.”42

This gives the impression that the Obtryx is in fact avoidably unsafe—the “special



39
     Ebert, 2020 WL 2332060, at *10.
40
     Id.
41
     Doc. 50-3.
42
     21 U.S.C. § 360c.
                                          -8-
         Case 4:20-cv-00780-MWB Document 78 Filed 06/25/20 Page 9 of 11




controls” serve as the mechanism for making the Obtryx safe.43 The Court, then,

denies summary judgment for Boston Scientific on Lavore’s strict liability claims

for a design defect and for a failure to warn.

        Lavore’s strict liability claim for a manufacturing defect, however, rests on

infirm ground. To prove a strict liability claim founded on a manufacturing defect,

a plaintiff must show that the product at issue deviated from the manufacturing

company’s design specifications.44 Lavore here has not claimed or offered any

evidence that the specific Obtryx device that was implanted into her differed from

other Obtryx units of the same product line, or that “her” specific Obtryx device

deviated from Boston Scientific’s design specifications. This compels summary

judgment for Boston Scientific on Lavore’s strict liability claim for a

manufacturing defect.

        D.      Lavore’s Breach of Express Warranty Claim

        An express warranty is “some form of promise or affirmative statement.”

An express warranty can be granted “by any 1) ‘affirmation of fact or promise

made by the seller to the buyer which related to the goods,’ 2) ‘description of the




43
     Compare with Burningham v. Wright Med. Tech., Inc., 448 P.3d 1283 (Utah 2019)
     (contrasting Class II against Class III; analyzing Class III medical device under strict liability
     standards); Byrnes v. Small, 60 F. Supp. 3d 1289, 1299 (M.D. Fla. 2015) (stating that a Class
     III device was, by virtue of being Class III, “incapable of being made safe”).
44
     See Zombeck v. Amada Am., Inc., No. CIV.A. 06-953, 2009 WL 1423347, at *2 (W.D. Pa.
     May 20, 2009).
                                                  -9-
         Case 4:20-cv-00780-MWB Document 78 Filed 06/25/20 Page 10 of 11




goods’” or 3) ‘sample or model’ that “is part of the basis of the bargain.’”45 To

create an express warranty, a seller “must expressly communicate the terms of the

warranty to the buyer.”46

        Here, Lavore has not claimed or offered any evidence about any promise,

affirmative statement, or express communication that Boston Scientific made.

This compels summary judgment for Boston Scientific on Lavore’s breach of

express warranty claim.

        E.      Lavore’s Breach of Implied Warranty Claim

        The Master Long Form Complaint specifies that Plaintiffs are asserting a

breach of the implied warranty of merchantability.47 Federal district courts in

Pennsylvania differ on whether to bar these claims as a matter of law when

Plaintiffs assert these claims against producers of prescription medical devices.48

But the courts that do bar these claims as a categorical matter appear to do so by

relying on their prediction that Comment k (described above) would apply to

prescription medical devices. As the Court has outlined above, I disagree with this


45
     Bowlen v. Coloplast A/S, No. 2:17CV1372, 2018 WL 4469319, at *5 (W.D. Pa. Sept. 18,
     2018), reconsideration denied, No. 2:17CV1372, 2019 WL 4597570 (W.D. Pa. Sept. 23,
     2019) (internal citations omitted).
46
     Goodman v. PPG Industries, Inc., 849 A.2d 1239, 1243 (Pa. Super. Ct. 2004).
47
     See Doc. 56-4 at ¶ 80.
48
     See Kline v. Zimmer Holdings, Inc., No. CIV.A. 13-513, 2013 WL 3279797, at *7 (W.D. Pa.
     June 27, 2013) (“Plaintiffs' claim of breach of the implied warranty of merchantability based
     upon a manufacturing defect may be maintained”); compare with Burton v. Danek Med., Inc.,
     No. CIV.A. 95-5565, 1999 WL 118020, at *7 (E.D. Pa. Mar. 1, 1999) (“This Court also finds
     that the same reasoning underlying Comment k that excludes prescription drugs from Section
     402A should also apply to prescription medical devices. . . . Therefore, prescription medical
     devices are not covered by Section 402A and Plaintiffs' strict liability claims must fail.”).
                                                - 10 -
        Case 4:20-cv-00780-MWB Document 78 Filed 06/25/20 Page 11 of 11




prediction and instead predict that Comment k would not pose a categorical bar.

Thus, the Court will not bar Lavore’s breach of the implied warranty of

merchantability claim as a matter of law. The Court denies summary judgment for

Boston Scientific on this claim.

        F.     Lavore’s Fraudulent Concealment Claim

        “[T]o the extent that” Lavore “intended to bring a separate claim of

fraudulent concealment,” Boston Scientific is entitled to summary judgment,

because review of Lavore’s Short Form Complaint49 as well as Plaintiffs’ Master

Complaint reveals that Lavore has raised “fraudulent concealment only as a

safeguard to toll the statute of limitations.”50

III.    CONCLUSION

        The Court grants Boston Scientific’s motion for summary judgment in part

and denies it in part. An appropriate Order follows.



                                                    BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




49
     See Doc. 50-1.
50
     Mubita v. Bos. Sci. Corp., No. 2:13-CV-11955, 2015 WL 5838515, at *5 (S.D.W. Va. Oct. 5,
     2015); see also Kilgore v. Boston Scientific Corp., No. 2:13-cv-09171, 2015 WL 5838513, at
     *6 (S.D.W. Va. Oct. 5, 2015).
                                                - 11 -
